Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0227588 to Kim et al. (“Kim”) in view of U.S. Patent Application Publication No. 2018/0277901 to Mochizuki et al. (“Mochizuki”). Regarding claims 1 and 3,  Kim discloses negative electrode active materials for use in lithium ion battery systems comprising spherical natural graphite particles coated with amorphous carbon.  The average particle diameter of the natural graphite ranges from 12 to 18 microns, with the diameter being identified as a result effective parameter with reduced particle size allowing greater protection against damage due to expansion, but with too small a particle size require excessive amount of binder.  Id. at paragraph [0033].  Accordingly, because the disclosed average particle diameter range overlaps with all recited ranges, and because the diameter is identified as a result effective variable, the Office finds all recited average particle diameter ranges to be rendered obvious by Kim.
Kim discloses batteries made with the negative electrode active materials, the batteries comprising a cathode, an anode comprising the natural graphite active material, and a liquid electrolyte therebetween.  Kim is silent regarding an all-solid lithium ion battery with the electrolyte being solid.  Mochizuki discloses all-solid lithium ion secondary batteries that replace liquid electrolyte of lithium ion secondary batteries (including those with carbon anode active materials, such as Kim) with a solid electrolyte in order to arrive at a less flammable battery.  Mochizuki at paragraphs [0003] and [0053].  Accordingly, the person of ordinary skill in the art at the time of invention would have had reason to replace the liquid electrolyte of Kim with the solid electrolyte of Mochizuki in order to arrive at a less flammable all solid battery.  
Further regarding claims 2, 5, and 6, the natural graphite particles of Kim are spherical, comprising an assembly of plate/flake shaped particles.  A spherical particle has an aspect ratio of about 1.  Kim at paragraph [0028].
Further regarding claim 4, Kim discloses that its natural graphite material may be compressed to a density of at least 1.85 g/cc.  Kim at paragraph [0018].  Moreover, Kim discloses that graphite density is an important parameter to control, because increasing density can as always increase the energy storage density of the battery, but care must be taken in order to not arrive at a density so high that electrolyte penetration becomes a problem.  Id. at paragraph [0022].  Accordingly, because Kim identifies density as a result effective variable, the person of ordinary skill in the art at the time of invention would have considered the recited range of pellet density to be nothing more than the product of routine experimentation with a known result effective variable.
Further regarding claims 7 and 8, Kim discloses that in some embodiments, styrene-butadiene rubber is used as its binder.  Id. at paragraph [0042].
Further regarding claims 9-13, 17, and 18, Mochizuki discloses that the solid electrolyte used in its system is a sulfide based solid electrolyte including Li2S-P2S5 and Li2S-PS5 to which LiX (where X may be Cl, Br, or I) which leads to Li6PS5X.  Mochizuki at paragraphs [0066], [0067], and [0070].  The sulfide solid electrolyte preferably has an average particle diameter ranging from 0.1 to 50 microns, a range completing encompassing the recited range.  The electrolyte is included both between the anode/cathode, and within each of the cathode and anode.  Id. at paragraphs [0177] and [0178]. 
Further regarding claim 16, Kim discloses that additional conductive agent is an optional additive, thus disclosing embodiments both with and without additional conductive agent in its electrode.  Kim at paragraph [0041].
Further regarding claim 14, Mochizuki is silent regarding the density of the solid electrolyte.  However, as noted above, Kim discloses the importance of the density of battery materials in balancing energy density against free movement of lithium ions within the system, and thus the recited range is considered obvious.
Further regarding 15 Kim discloses the natural graphite material comprises 96% of the electrode layer in its examples.  Kim at paragraph [0062].  Mochizuki discloses that the active material of the negative electrode (i.e., the natural graphite material of Kim) should range from 10 to 95% of the active material layer.  Mochizuki at paragraph [0059].
Further regarding claims 19 and 20, Mochizuki discloses providing a negative electrode and solid electrolyte, followed by pressing at 10Mpa at temperatures ranging from 80-110 C to laminate the electrolyte to the negative electrode.  Followed by provision of the positive electrode and again pressing.  The Office finds that absent a showing of unexpected results, small adjustments to the temperatures and pressures used, and order of pressing, used to press the negative electrode, electrolyte, and positive electrode together are nothing more than the kind of tuning the person of ordinary skill in the art would make depending on the size and shape of battery being produced, the environment in which it was being produced, and the machinery being used to produce them.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727